third party communication date of communication month dd yyyy cca-07131157-15 id uilc number release date from ------------------------- sent monday date am to -------------------------- cc -------------------- bcc subject exemption from documentary transfer_tax --------- you asked whether the irs is exempt from paying a county documentary transfer_tax upon the sale of seized real_property and if so what it should include in a documentary transfer_tax declaration on the deed to indicate that it is exempt we conclude that the irs is exempt and could include the following statement on the deed the internal_revenue_service as an agency of the united_states government is exempt from the county documentary transfer_tax the real_property in question was seized in california and purchased at an irs tax sale the irs issued the purchaser a deed after the taxpayer failed to redeem the property within days the purchaser attempted to record the deed with the county recorder’s office but the office refused to do so because the deed did not contain required information about a documentary transfer_tax that must be paid_by the seller under local law in california any county may impose a tax on each deed that conveys land within the county cal rev tax the tax must be paid_by the issuer of the deed cal rev tax liability for the tax is not shared between the parties to the transaction recordation of the deed is subject_to payment of the tax the amount of which must appear in a declaration attached to the deed cal rev tax if no tax is due the declaration or a separate signed statement must include the reason why the documentary transfer_tax cannot be imposed on the deed the irs issued the deed it would therefore have to pay the transfer_tax a tax is prohibited by the supremacy clause of the united_states constitution when the incidence of the tax falls squarely on the federal government see 455_us_720 421_us_599 mcculloch v 17_us_316 similar taxes have been held not to apply to deeds in which the united_states is a party see 199_fsupp_48 m d pa aff’d 311_f2d_627 3rd cir the transfer_tax thus can’t be imposed upon the deed in this case the deed is exempt so if the buyer wanting to record the deed wants the irs to indicate its exemption from the transfer_tax on a transfer_tax declaration the irs can do so in steshnko v gayrard wl at n d cal date a seller put the following on statement on the declaration exempt from documentary transfer_tax because this conveyance is to secure a debt here if it chooses to do so the irs could use something similar to either of the following statements no tax is due because the internal_revenue_service as an agency of the united_states government is exempt from the county documentary transfer_tax under the supremacy clause of the united_states constitution or the internal_revenue_service as an agency of the united_states government is exempt from the county documentary transfer_tax let me know if you have any questions --------
